IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DANIEL HALPIN,                             :   No. 26 EAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
CITY OF PHILADELPHIA (WORKERS'             :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.